ITEMID: 001-108967
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF SHANOVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Fair hearing);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions);Violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Reasonable time);Violation of Article 1 of Protocol No. 1 - Protection of property (Article 1 para. 1 of Protocol No. 1 - Peaceful enjoyment of possessions)
JUDGES: Anatoly Kovler;Erik Møse;Mirjana Lazarova Trajkovska
TEXT: 5. The applicants are mother and son who were born in 1954 and 1985 respectively and live in Selyatino in the Moscow Region.
6. On 14 March 1997 the applicants’ husband and father Mr Shanov died. Before his death Mr Shanov was a recipient of the Chernobyl social benefits.
7. On 29 May 1999 the first applicant brought proceedings before the Naro-Fominsk Town Court of the Moscow Region (“the Town Court”) against the Pension Department of the Naro-Fominsk District (Управление пенсионного фонда РФ по Наро-Фоминскому району) seeking reassessment of the amount of benefits that she and the second applicant were entitled to after Mr Shanov’s death.
8. Her claims were rejected by a judgment of the Town Court of 21 March 2000, as upheld by the Moscow Regional Court (“the Regional Court”) on 18 April 2000.
9. On an unspecified date at the first applicant’s request the president of the Regional Court lodged an extraordinary appeal for supervisory review against the above court decisions.
10. On 17 January 2001 the Presidium of the Regional Court granted the appeal, quashed the judgment of 21 March 2000 and the decision of 18 April 2000 by way of supervisory review and remitted the matter to the first instance for fresh consideration.
11. On 31 May 2001 the Town Court granted the first applicant’s claims for reassessment and recovery of the benefits. However, on 8 August 2001 the judgment was set aside on appeal by the Regional Court which required a new hearing.
12. On 21 October 2002 the Town Court granted the first applicant’s claims against the Pension Department and Department of Social Protection of the Naro-Fominsk District (Комитет социальной защиты населения администрации Наро-Фоминского района) for recovery of the benefits, awarding her lump-sum compensation amounting to 298,801 Russian roubles (RUB) and monthly payments in the amount of RUB 15,381.
13. On 2 December 2002 the above judgment was upheld by the Regional Court on the respondents’ appeal. The appeal court did not recite the reasoning of the grounds of appeal but mentioned that the arguments of the appellant had been considered by the trial court.
14. In respect of the lump-sum compensation award, the first applicant received the first instalment on 4 August 2004 and the second instalment on 13 November 2004. She has not received the remaining RUB 100,014 (approximately 2,380 euros (EUR)) to date.
15. On 21 April 2003 the respondent lodged an application for supervisory review on account of allegedly erroneous application of the material law in the judgment of 21 October 2002 and the appeal decision upholding it.
16. The applicants were notified that a hearing of the application for supervisory review by the Presidium of the Regional Court was scheduled for 8 September 2004.
17. On 8 September 2004 the applicants’ representative appeared in court but was informed that the hearing had been rescheduled to a later date of which he would be notified in due course.
18. On an unspecified date the applicants received the decision of the Presidium of the Regional Court of 8 December 2004 to quash by way of supervisory review the impugned judgments for incorrect application of the material law and a failure to subtract a previously received payment from the total amount due. The Presidium remitted the matter for fresh consideration to the first instance. The applicants had not been notified of the hearing of 8 December 2004 and did not appear in it.
19. On 6 February 2005 the first applicant brought proceedings for compensation of pecuniary and non-pecuniary damage resulting from the delayed enforcement of the judgment of 21 October 2002. Her original claims and damages action were joined in one case against the Treasury of Russia and the Moscow Region Department of the Ministry of Social Protection (Министерство социальной защиты населения Московской области), where the claimant party was eventually represented by the second applicant who had come of age.
20. On 12 September 2005 the Town Court delivered a new judgment which partially granted the applicant’s claims for recovery of the benefits but dismissed the damages action.
21. On 2 November 2005 the Regional Court upheld on appeal the part of the judgment dismissing the claim for damages and remitted the rest of the judgment for fresh consideration due to erroneous application of the material law.
22. On 28 March 2006 the Town Court again granted the second applicant’s claims in part awarding him RUB 10,474 in monthly payments and a lump-sum amount of RUB 98,564. According to the Government, this judgment was enforced on 29 November 2007, but the applicants submitted that they had received the payment on 5 December 2007.
23. By a final decision of 12 December 2008 the Town Court indexlinked the lump-sum amount awarded by the judgment of 28 March 2006. This amount was paid to the applicants on 28 October 2009.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: 6-1
P1-1
VIOLATED_BULLETPOINTS: P1-1-1
